DETAILED ACTION
Claims 1-7, 9-13, 16, 17, 19-22 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 63/064401 filed on 8/11/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Smart Reference (US2019/0294628A1) and the Lafon Reference (US2008/0291201A1).

Smart relates to obtaining an image tile from a server by a client includes a client submitting a request to a server for extracting an image tile from a compressed image file. The client comprises a memory, e.g. a local cache to the processing circuitry of the client, for storing the image tile requested and transferred from the server. This may enable the client to display the same image tile again without having to request the image tile from the server again, e.g. should it be requested by a user, resulting in such an image tile being able to be displayed quicker in such circumstances. A client may request and download multiple image tiles, e.g. for a user to view an aerial image over an area larger than a single tile. In such examples, the client may join together multiple image tiles which have been requested and downloaded (see Smart Abstract, [0043], [0044]).
Lafon teaches a fast renderer for panoramic images where a precomputation is made of a region on a surface defined by a first transformation from a viewport to the surface and a second transformation that maps from the precomputed region to the viewport. Fig. 5 sets forth exemplary XML configuration information. The schema for the configuration information is organized into “data_properties”, “projection_properties”, and “annotation_properties”. The subgroup Data Properties contains attributes for a unique identifier for the panorama, dimensions of the panoramic image before being split into tiles, dimensions of the tiles, coordinates of the current panorama, and the number of zoom levels that the user will be able to view in the panorama viewer (see Lafon Abstract, [0056], [0057]).

The following is an examiner's statement of reasons for allowance: neither Smart, Lafon, nor other relevant art or combination of relevant art, teaches the totality of limitations in the methods, CRM, and system to process an electronic image found in independent claims 1, 11, 17, 21 and 22.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 11, 17, 21, 22 are allowable by the addition of the limitations. Claims 2-7, 9, 10, 12, 13, 16, 19 and 20 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483